requiring the production of documents. Accordingly, we conclude that we
lack jurisdiction and we
            ORDER this appeal DISMISSED.



                                              I

                                                  4            J.
                                 Saitta



                                 Gibbons


                                           PiebAti             J.
                                 Pickering



cc: Hon. Stefany Miley, District Judge
     Nakia Woodson
     Armstrong Teasdale, LLP/Las Vegas
     Eighth District Court Clerk




                                   2